DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 – 10 and 12 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract idea (generic data gathering and post solution activity) without significantly more.  The claim (claim 1) recites “a method, of determining a target charging level of a battery pack  
for a drive route, the method comprising: receiving, by a processing device, data  pertaining to cells within a battery pack installed in each vehicle of a fleet of vehicles, the data received from at least one of each vehicle in the fleet of vehicles and comprising at least one of cell configuration data indicating an arrangement of cells within the battery pack and operational data for each cell; providing, by the processing device, the data to a machine learning server; directing, by the processing device, the machine learning server to generate a predictive model, the predictive model based on machine learning of the data; receiving, by the processing device, a vehicle route request from the vehicle, the vehicle route request corresponding to the drive route; estimating, by the processing device, travel conditions of the vehicle based on a received route request corresponding to a drive route; determining, by the processing device, a temperature of the battery pack in the vehicle; determining, by the processing device, a target battery charging level based on the predictive model, the travel conditions, and the temperature; and providing, by the processing device, the target battery charging level to the vehicle.”
This judicial exception is not integrated into a practical application because the limitations recited in claim 1 merely suggests receiving and providing configuration and operational data of battery cells and further providing the target battery charging level to the vehicle without significantly more.  Howeverv, incorporating subject matter in claims 6 – 8, 14 – 16, 19 and 20 would overcome the current 101 rejection as this would demonstrate applying the judicial exception to a practical application.  
	Claims 9 and 17 were analyzed and rejected for the same reasons as claim 1.  Claims 2, 4 – 8, 10, 12 – 16 and 18 – 20 are rejected as a result of their dependency to claims 1, 9 and 17 respectively.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663